J-S47005-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

DERRICK MUCHINSON

                            Appellant                No. 1952 EDA 2016


              Appeal from the Judgment of Sentence June 2, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0005403-2015


BEFORE: LAZARUS, J., MOULTON, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY LAZARUS, J.:                     FILED AUGUST 03, 2017

        Derrick Muchinson appeals, pro se,1 from his judgment of sentence,

entered in the Court of Common Pleas of Philadelphia County.        Muchinson

was found guilty, following a non-jury trial, of simple assault2 and possession

of an instrument of crime3 after he pulled a box cutter on a McDonald’s

customer.     On April 6, 2016, Muchinson was sentenced to five years of

probation. Because of the deficiencies in Muchinson’s brief, we are unable
____________________________________________


1
  After a Grazier hearing, Muchinson was permitted to proceed pro se on
appeal. See Trial Court Order, 11/28/16; see also Commonwealth v.
Grazier, 713 A.2d 81 (Pa. 1998) (when defendant seeks waiver of right to
counsel at post-conviction and appellate stages, trial court must conduct on-
the-record determination that waiver is knowing, intelligent, and voluntary).
2
    18 Pa.C.S. § 2710(a).
3
    18 Pa.C.S. § 907(a).
J-S47005-17


to discern what issues he wishes to raise or the arguments he wishes to

present to this Court. Accordingly, we dismiss his appeal.

      Pursuant to Pa.R.A.P. 2101:

      Briefs and reproduced records shall conform in all material
      respects with the requirements of these rules as nearly as the
      circumstances of the particular case will admit, otherwise they
      may be suppressed, and, if the defects are in the brief or
      reproduced record of the appellant and are substantial, the
      appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101.   We also bring Rule 2111 to Muchinson’s attention.       That

rule provides:

      Rule 2111. Brief of the Appellant

      (a)   General rule. The brief of the appellant, except as
            otherwise prescribed by these rules, shall consist of the
            following matter, separately and distinctly entitled and in
            the following order:

            (1)  Statement of jurisdiction.
            (2)  Order or other determination in question.
            (3)  Statement of both the scope of review and the
                 standard of review.
            (4) Statement of the questions involved.
            (5) Statement of the case.
            (6) Summary of argument.
            (7) Argument for appellant.
            (8) A short conclusion stating the precise relief sought.
            (9) The opinions and pleadings specified in Subdivisions
                 (b) and (c) of this rule.
            (10) In the Superior Court, a copy of the statement of
                 the matters complained of on appeal filed with the
                 trial court pursuant to Rule 1925(b), or an averment
                 that no order requiring a Rule 1925(b) statement
                 was entered.

      (b)   Opinions below. There shall be appended to the brief a
            copy of any opinions delivered by any court or other
            government unit below relating to the order or other


                                    -2-
J-S47005-17


            determination under review, if pertinent to the questions
            involved.

Pa.R.A.P. 2111.

     A review of Muchinson’s brief evidences almost a complete failure to

abide by the Pennsylvania Rules of Appellate Procedure.        In fact, his brief

consists of a table of contents, a page listing the cases and statutes cited,

and a section titled “Appellant’s Reply to Appellee’s False Conviction.” We

recognize that Muchinson is pro se, however, as noted in Commonwealth

v. Rivera, 685 A.2d 1011 (Pa. Super. 1996):

     While this court is willing to liberally construe materials filed by a
     pro se litigant, we note that appellant is not entitled to any
     particular advantage because she lacks legal training. As our
     supreme court has explained, any layperson choosing to
     represent [herself] in a legal proceeding must, to some
     reasonable extent, assume the risk that [her] lack of expertise
     and legal training will prove [her] undoing.

Id. at 1013 (quotation omitted).      The Rivera court concluded that “we

decline to become the appellant’s counsel.      When issues are not properly

raised and developed in briefs, when the briefs are wholly inadequate to

present specific issues for review[,] a Court will not consider the merits

thereof.” Id.

     Recognizing that Muchinson has ignored the Pennsylvania Rules of

Appellate Procedure by failing to include most of what the rules require, we

conclude that we are unable to conduct a meaningful review. Accordingly,

we dismiss the appeal. Pa.R.A.P. 2101.

     Appeal dismissed.


                                     -3-
J-S47005-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/3/2017




                          -4-